17-22453-rdd   Doc 738-1   Filed 12/14/20 Entered 12/14/20 18:16:30   Exhibit A
                                   Pg 1 of 37




                            EXHIBIT A
    17-22453-rdd    Doc 738-1      Filed 12/14/20 Entered 12/14/20 18:16:30              Exhibit A
                                           Pg 2 of 37




ATTORNEY GENERAL OF THE STATE OF NEW YORK
CONSUMER FRAUDS AND PROTECTION BUREAU
_________________________________________

In the Matter of
                                                                Assurance No. #20-067
Investigation by LETITIA JAMES,
Attorney General of the State of New York, of

MADISON REALTY CAPITAL ADVISORS, LLC


                  Respondent.
_________________________________________

                            ASSURANCE OF DISCONTINUANCE

        The Office of the Attorney General of the State of New York (“OAG”) commenced an

investigation pursuant to N.Y. Executive Law § 63(12) and General Business Law § 349 into

transactions between Madison Realty Capital Advisors, LLC (“Respondent” or “Madison”) and

certain affiliates and subsidiaries and Raphael Toledano and/or his affiliates (collectively

“Toledano”), including but not limited to the purchase of a portfolio of buildings in the East

Village of Manhattan (the “East Village Portfolio,” the “Portfolio” or “EVP”).1 This Assurance

of Discontinuance (“Assurance”) contains the relief agreed to by the OAG and Respondent,

whether acting individually or through business entities under its control or otherwise affiliated.




1
 The Portfolio originally included 16 properties located at: 223 East 5th Street; 229 East 5th
Street; 231 East 5th Street; 233 East 5th Street; 235 East 5th Street; 228 East 6th Street; 66 East
7th Street; 95 East 7th Street; 27 St. Mark’s Place; 334 East 9th Street; 253 East 10th Street; 325
East 12th Street; 327 East 12th Street; 329 East 12th Street; 510 East 12th Street; and 514 East
12th Street. Toledano ultimately purchased 15 properties, as the building at 95 East 7th Street
was instead sold to one of his business partners in order to settle litigation surrounding this deal.



                                            Page 1 of 22
    17-22453-rdd     Doc 738-1        Filed 12/14/20 Entered 12/14/20 18:16:30        Exhibit A
                                              Pg 3 of 37



                                         OAG’s FINDINGS

        Based on its investigation into Madison and Toledano, the OAG alleges its following

findings of fact (which as set forth in paragraph 20 of this Assurance, Respondent neither admits

nor denies such findings of fact):2

        1.      Respondent, Madison Realty Capital Advisors, LLC, is a real estate investment

and management firm located at 520 Madison Avenue, Suite 3501, New York, NY 10022.

Madison’s affiliated entities include EVF1 LLC (“EVF”), which originated a loan in connection

with Toledano’s acquisition of the East Village Portfolio.

        2.      Respondent’s affiliates have at times originated mortgage loans involving the

acquisition of rent-regulated housing where the borrower intended to increase the property’s

market value by vacating current tenants and deregulating their rent-stabilized apartments among

other strategies.

        3.      Beginning in 2014, Respondent’s affiliates entered into multiple loan transactions

with Toledano involving rent-stabilized apartment buildings in lower Manhattan. Altogether

Respondent’s affiliates loaned Toledano funds totaling over $100 million to acquire these

properties.

        4.      Respondent’s affiliates’ first mortgage loans to Toledano helped enable

Toledano’s unlawful schemes which caused tenants to suffer harassment, loss of services and




2
 The OAG has filed a related Complaint against Toledano and the businesses under his control
describing his repeated and persistent use of fraud, deceptive business practices, tenant
harassment and other unlawful conduct in real estate investment and management activities. See
People v. Toledano, Index No. 450919/2019 (Sup. Ct. N.Y. Cnty., Complaint filed June 19,
2019) (hereinafter “Toledano Complaint”). Toledano has admitted all the facts cited in the
Toledano Complaint, as stated in a Consent and Stipulation filed in that case.



                                            Page 2 of 22
  17-22453-rdd      Doc 738-1      Filed 12/14/20 Entered 12/14/20 18:16:30             Exhibit A
                                           Pg 4 of 37



basic utilities, exposure to lead-contaminated construction dust, and other harms, while reducing

the number of affordable apartments in New York City.

                Financing of Toledano’s Purchase of the East Village Portfolio

       5.      On or about May 27, 2015, Toledano signed a Purchase and Sale Agreement for

the East Village Portfolio.

       6.      The East Village Portfolio properties included approximately 280 apartments, of

which approximately three-quarters were registered by the prior owner as rent-stabilized or rent-

controlled. Toledano told Respondent that a part of his business plan was to vacate existing

tenants and renovate apartments in order to increase rents in the East Village Portfolio’s units.

       7.      In September, 2015, Toledano, through its mortgage broker, Meridian Capital

Group (“Meridian Capital”) engaged EVF to originate four loans (the “EVP Loans”) in the

aggregate principal sum of up to $123,985,000 to the various entities which owned the East

Village Portfolio properties (each, a “Debtor” and collectively, the “Debtors”) controlled by

Toledano, and Meridian Capital was paid a fee for its services in the amount of $1,440,000. The

EVP Loans included reserves equal to $10,832,840 for renovations and related soft costs and

$3,055,000 to be used by Toledano when he negotiated and entered into buyout agreements with

tenants.

       8.      Respondent knew or should have known that Toledano’s renovation plan included

adding bedrooms that did not comply with New York’s building codes. When Toledano

purchased these properties all the units were one-bedroom apartments according to Respondent’s

investment memo. Respondent approved financing to Toledano when it knew or should have

known that Toledano planned to create rooms that lacked windows or were smaller than the

minimum size for a bedroom under New York City and that Toledano further planned to




                                           Page 3 of 22
    17-22453-rdd     Doc 738-1      Filed 12/14/20 Entered 12/14/20 18:16:30              Exhibit A
                                            Pg 5 of 37



advertise and rent these renovated apartments as two-, three- and even four-bedroom apartments,

even though they could not legally be advertised as such.

        9.     Respondent also knew or should have known that Toledano had no experience

managing a residential portfolio of this size; that he had been sued for tenant harassment at 444

East 13th Street, an apartment building with 16 rent-stabilized units that Toledano had purchased

with financing from an affiliate of Respondent in January, 2015; and that Toledano entered into a

confidential settlement with tenants at 444 East 13th Street, in which he agreed to pay

$1,000,000 to resolve the lawsuit.3

        10.    Respondent knew that Toledano’s business plan at the East Village Portfolio was

to buy out and vacate rent-stabilized tenants, renovate units, and make further improvements in

these buildings in order to increase the rents so that he could sell the buildings at a higher price.

Respondent also knew or should have known that Toledano was engaging in improper conduct,

including harassing tenants into leaving their rent-stabilized apartments.

        11.    Notwithstanding the foregoing, EVF provided Toledano with mortgage financing

to acquire the East Village Portfolio, which ultimately aided and abetted Toledano’s unlawful

conduct.

        12.    Toledano used the proceeds of the EVP Loans to engage in unlawful conduct at

the East Village Portfolio, including improperly inducing tenants to accept buyout agreements;

misleading tenants about their status and rights under New York’s rent-stabilization law; illegally




3
 Toledano has also pleaded guilty in a parallel criminal investigation brought by the OAG to a
criminal misdemeanor charge of unlawful eviction based on his conduct at 444 East 13th Street,
including his use of dangerous construction and demolition practices to force rent-controlled and
rent-stabilized tenants from their homes. See People v. Toledano, Case No. CR-031698-19NY
(N.Y. County Criminal Court).



                                            Page 4 of 22
  17-22453-rdd      Doc 738-1      Filed 12/14/20 Entered 12/14/20 18:16:30             Exhibit A
                                           Pg 6 of 37



converting one-bedroom apartments into non-code-compliant multi-bedroom apartments;

engaging in unsafe construction practices that exposed tenants to lead and other environmental

hazards; and illegally removing units from rent regulation.

       13.     Toledano defaulted on his loans to EVF as soon as a pre-paid interest reserve that

covered approximately nine months of interest payments to EVF ran out.

       14.     On June 19, 2019, the OAG filed a Complaint in New York State Supreme Court

against Toledano and entities controlled by Toledano, setting forth findings, including that

Toledano used funding from EVF to engage in unlawful conduct. Toledano admitted to the facts

set forth in the OAG’s Complaint pursuant to a Consent and Stipulation that he signed on June

19, 2019. On July 12, 2019, Justice Verna L. Saunders so ordered a Consent Order against

Toledano based on the OAG’s Complaint. The Consent Order was entered on August 5, 2019.

                          EVF’s Management of the Portfolio in Bankruptcy

       15.     Toledano defaulted on his debt to EVF by missing the interest payment due July

1, 2016. After EVF offered numerous modifications and extensions to give Toledano adequate

time to sell or refinance the East Village Portfolio, EVF filed an action to foreclose on its

mortgage loans approximately six months later. See EVF1 LLC v. 27 St Marks Place LLC, et al.,

Index No. 850052/2017 (Sup. Ct. N.Y. County, Complaint filed Feb. 3, 2017).

       16.     Shortly thereafter, on or about March 28, 2017, an equity investor of the Debtors

took over management of the Debtors and filed a series of Chapter 11 bankruptcy petitions

covering each of the Portfolio’s properties. Pursuant to an Order issued by Bankruptcy Judge

Hon. Robert D. Drain of the Southern District of New York Bankruptcy Court (the “Bankruptcy

Court”), these cases are being jointly administered as In re: East Village Properties LLC, et al.,

Case No. 17-22453-rdd (the “Bankruptcy Proceedings”).




                                            Page 5 of 22
  17-22453-rdd        Doc 738-1     Filed 12/14/20 Entered 12/14/20 18:16:30              Exhibit A
                                            Pg 7 of 37



        17.     The Bankruptcy Court approved a “Cash Collateral Order” that allows EVF to

fund the East Village Portfolio’s expenses during the Bankruptcy Proceedings, and through its

affiliated property management company, Silverstone Property Group, LLC (“Silverstone”), to

manage the East Village Portfolio. Since the approval of the Cash Collateral Order, Silverstone

has continued to manage the East Village Portfolio.

        18.     The Debtors have proposed a Chapter 11 Plan (the “Plan”) that will result in EVF

or its designee taking ownership of the properties encompassing the East Village Portfolio

following confirmation by the Bankruptcy Court.

        19.     OAG finds that Respondent, including through the actions described above, aided

and abetted conduct in violation of Executive Law § 63(12) and General Business Law (“GBL”)

Article 22-A, §§ 349-350.

        20.     Respondent neither admits nor denies any of the OAG’s Findings of Fact and

Law, as set forth in paragraphs (1)-(19) above and in this Assurance.

        21.     Respondent has agreed to this Assurance in settlement of any potential claims

asserted by the OAG based on the Findings in this Assurance and to avoid the time, expense, and

distraction of litigation.

        22.     The OAG finds the relief and agreements contained in this Assurance appropriate

and in the public interest. THEREFORE, the OAG is willing to accept this Assurance pursuant

to Executive Law § 63(15), in lieu of commencing a statutory proceeding for violations of

Executive Law § 63(12) and GBL §§ 349 and 350 based on the Findings described above, and to

discontinue its investigation into Respondent and/or its affiliates as of the effective date of this

Assurance.

        IT IS HEREBY UNDERSTOOD AND AGREED, by and between the Parties:




                                            Page 6 of 22
  17-22453-rdd      Doc 738-1      Filed 12/14/20 Entered 12/14/20 18:16:30             Exhibit A
                                           Pg 8 of 37



                                             RELIEF

       23.     This Assurance shall be incorporated into the Plan that will be confirmed in the

Bankruptcy Proceeding through a Motion to Approve Compromise and Settlement pursuant to

Rule 9019(a) Fed. R. Bankr. P. and 11 U.S.C. § 105(a) (“Motion to Approve”) seeking approval

of this Assurance. Respondent shall be responsible for ensuring that the Motion to Approve is

filed by itself or another entity it designates, including the Debtors. The parties to this Assurance

agree that nothing in the confirmed Plan or Disclosure Statement, any Motion to Approve or any

proposed Order of the Bankruptcy Court shall contradict the terms of this Assurance, and that if

any are found to contradict the terms of this Assurance then that conflict shall be resolved in a

manner that gives full force and effect to the provisions of this Assurance.

                                         Monetary Relief

       24.     Respondent, through the Debtors in the Bankruptcy Proceeding, will fund the sum

of $150,000 (the “Monetary Relief Amount”) on account of the claims filed by the OAG against

the Debtors, including without limitation, the Proof of Claim filed in the amount of $5,000,000,

related to the Bankruptcy Proceeding pending before the Bankruptcy Court in full and final

satisfaction of such claims. EVF will make the foregoing contribution to the Debtors’ estate

under the Debtors’ bankruptcy plan in the Bankruptcy Proceeding to pay such claims. The

payment of the contribution by EVF as well as the other relief set forth in this Assurance shall be

in lieu of and resolve and settle any claims or causes of action that the OAG has alleged against

EVF and Madison (and their affiliates, principals, officers and investors) with respect to (i) the

conduct alleged in this Assurance and (ii) EVF and Respondent and/or their affiliates’ lending

relationship with Toledano and his affiliates.




                                            Page 7 of 22
  17-22453-rdd          Doc 738-1    Filed 12/14/20 Entered 12/14/20 18:16:30              Exhibit A
                                             Pg 9 of 37



       25.       The Debtor shall provide and EVF or its designee shall take title to the East

Village Portfolio properties subject to rent credit to be awarded by the Debtor in the cumulative

amount of $1,050,000 (the “Rent Credits”), which will be distributed to current tenants in the

sole and absolute discretion of the OAG. The Rent Credits will be a credit against rental arrears,

as applicable.

       26.       Within ten (10) business days of receiving the OAG’s instructions on the

distribution of Rent Credits, EVF or its designee shall send by email, regular mail and/or hand

delivery a written notice to each tenant of record residing in the East Village Portfolio, utilizing a

form letter provided by the OAG, as attached hereto as Exhibit A. EVF shall provide proof of

delivery of the letters to each tenant to the OAG within thirty (30) days of effecting delivery.

       27.       Payment of the Monetary Relief Amount owed directly to the State of New York

shall be made, by wire transfer, from the Debtors in full in the manner provided in this

paragraph. No later than December 31, 2020, EVF shall wire transfer the Monetary Relief

Amount to Debtors’ counsel to be held in escrow pending the earlier of (i) the Bankruptcy

Court’s approval of the Motion to Approve and (ii) March 1, 2021. The Monetary Relief

Amount shall not revert to EVF under any circumstances. Until such time that the OAG can

identify individuals and entities, if any, entitled to restitution, the OAG shall hold these funds in

reserve to be distributed as follows:

             a. As restitution to individuals or entities determined by the OAG to have been

                 specifically injured or harmed by the conduct alleged in this Assurance; and, in

                 the event that the OAG determines no funds should be distributed and/or any

                 funds remain after distribution to individuals and entities entitled to restitution,

                 then




                                              Page 8 of 22
  17-22453-rdd       Doc 738-1      Filed 12/14/20 Entered 12/14/20 18:16:30            Exhibit A
                                           Pg 10 of 37



             b. To the Affordable Housing-AG Settlement Fund established by the City of New

                York Department of Housing Preservation and Development.

                                         Injunctive Relief

       28.      EVF or its designee shall accept referrals from the City of New York, and shall

commit to the placement of ten (10) formerly-homeless families in apartments in the East Village

Portfolio, whose rent vouchers will cover the legal regulated rent, within one year of EVF or its

designee taking title to the East Village Portfolio. In implementing the requirements of this

paragraph:

             a. EVF or its designee shall make all reasonable efforts to comply with program

                requirements set by the New York City Human Resource Administration (HRA)

                and/or Department of Homeless Services (DHS) for acceptance of those

                Agencies’ rent vouchers. EVF or its designee shall not be in default of the one-

                year deadline if EVF or its designee has taken all reasonable steps to comply with

                the deadline and the default was caused solely by circumstances outside its

                control.

             b. EVF or its designee shall not accept the landlord bonus or any broker’s fees that

                are offered by HRA.

             c. EVF or its designee may retain a third-party administrative agent to screen

                homeless families (or any other leasing applicants) and administer the application

                and/or leasing process for homeless families in accordance with applicable law.

                EVF’s agents shall use non-discriminatory screening criteria for homeless

                families and all other leasing applicants, and such tenant application practices

                shall fully comply with applicable law.




                                            Page 9 of 22
  17-22453-rdd       Doc 738-1      Filed 12/14/20 Entered 12/14/20 18:16:30             Exhibit A
                                           Pg 11 of 37



             d. EVF or its designee shall provide tenants who pay rent with vouchers the same

                services and rights as other tenants.

             e. If EVF or its designee has not satisfied the requirements in this paragraph 28 prior

                to the sale of the EVP Properties, it shall require an unaffiliated bona fide

                purchaser for value (hereinafter a “Third-Party Purchaser”) to comply with the

                remaining requirements by including a provision in a contract of sale with respect

                thereto, except that EVF, or its designee, may count toward this commitment units

                rented to voucher-holders in buildings that are later sold to a Third-Party

                Purchaser.

       29.      Madison shall implement the New York State Department of Financial Services’

guidelines for state-chartered banks if it lends to an owner of rent-stabilized or rent-regulated

multi-family housing in the future. See NYS DFS Guidance on Permissible Lending Practices

Regarding Rent-Stabilized Multi-Family Residential Buildings (Sept. 25, 2018), available at

https://www.dfs.ny.gov/system/files/documents/2020/03/il180925.pdf. If DFS’s guidelines for

lending on rent-regulated multi-family housing change in the future, then Madison shall

implement either the current guidance (as of the effective date of this Assurance) or DFS’s

amended guidance in its discretion. For the avoidance of doubt, this paragraph shall not apply to

loans made by Madison for the purpose of financing the construction of new buildings.

       30.      EVF or its designee shall take title to the East Village Portfolio properties subject

to the rent roll that is attached as Exhibit B. This rent roll was negotiated between the parties to

settle any potential claims asserted by the OAG, and shall establish the legal regulated rents for

each apartment. Respondent represents, to the best of its knowledge, that it has calculated the

legal regulated rents appearing in this rent roll based on the following criteria:




                                            Page 10 of 22
  17-22453-rdd        Doc 738-1      Filed 12/14/20 Entered 12/14/20 18:16:30           Exhibit A
                                            Pg 12 of 37



              a. In the absence of a prior Order issued by the Division of Housing and Community

                 Renewal (“DHCR”) or a Court, a Stipulation of Settlement, or agreement with a

                 current or prior tenant, Respondent recalculated the rents for apartments in the

                 East Village Portfolio by using the most recent reliable rent determined by the

                 OAG as the basis upon which to apply lawful rent increases;

              b. Rent increases have only been applied for vacancy leases, renewal leases,

                 longevity increases, Individual Apartment Improvements (“IAI”) or other

                 increases permitted by law for which Respondent has documentary proof; and

              c. For certain units, Respondent agrees that it has not applied any vacancy rent

                 increases based on vacancies that occurred between May 1, 2015 and the effective

                 date of this Assurance.

        31.      Future rent increases at the East Village Portfolio shall be applied in accordance

with applicable law, and shall use the legal regulated rents attached as Exhibit B as the basis for

calculating future rent increases (in the event such law requires), unless an order by DHCR or a

court requires the legal regulated rent for an apartment to be lowered.

        32.      Based on the representations in paragraph 30 above, OAG agrees not to dispute

EVF or its designee’s ability to register the rents (including rents with IAI increases) on the

attached rent roll (Exhibit B). Respondent understands and acknowledges that the OAG cannot

waive the rights of anyone who is not a party to this Assurance to raise any dispute related to this

rent roll.

        33.      Subject to limitations and/or restrictions due to COVID-19, a similar pandemic

and/or applicable law upon the filing of annual apartment rent registrations, Respondent agrees

that the 2020 DHCR annual apartment registrations will be filed by no later than the earlier of (i)




                                            Page 11 of 22
  17-22453-rdd      Doc 738-1      Filed 12/14/20 Entered 12/14/20 18:16:30             Exhibit A
                                          Pg 13 of 37



ten (10) days from the Bankruptcy Court’s approval of the Motion to Approve and (ii) January

22, 2021 and will reflect the rents set forth in the rent roll attached as Exhibit B (“2020 Rent

Registrations”), subject to any lawful increases from the effective date of this Assurance

forward.

       34.     EVF shall cause the Debtors to serve the 2020 Rent Registrations upon the tenants

in occupancy by no later than seven (7) days after the filing of the 2020 Rent Registrations. At

time of lease renewal, EVF or its designee, shall provide a renewal lease as required by law

based on the legal regulated rent for that tenant’s apartment contained in Exhibit B.

       35.     Subject to limitations and/or restrictions due to COVID-19, a similar pandemic

and/or applicable law, within ten (10) business days of filing, EVF shall send or if applicable

cause the Debtors to send a copy of the 2020 Rent Registrations to the OAG so that the OAG

may confirm that EVF or its designee’s registrations match the rent roll attached as Exhibit B.

       36.     EVF, or its designee, shall not seek any Major Capital Improvement (“MCI”) rent

increases from rent-stabilized tenants in the Portfolio for work in place at the East Village

Portfolio as of the effective date of this Assurance.

       37.     If EVF or its designee transfers any of the East Village Portfolio properties to a

Third-Party Purchaser prior to the full distribution of Rent Credits to tenants, then EVF or its

designee shall either (a) ensure the new owner takes title subject to any remaining Rent Credits

owed to tenants of that property; or (b) pay any remaining Rent Credits owed to tenants as a

lump sum in cash at the time of such transfer.

       38.     Notwithstanding anything to the contrary set forth in this Assurance, any contract

entered into by EVP or its designee to sell the East Village Portfolio to a Third-Party Purchaser

shall have a covenant that shall survive closing stating that such Third-Party Purchaser shall not




                                           Page 12 of 22
  17-22453-rdd        Doc 738-1     Filed 12/14/20 Entered 12/14/20 18:16:30             Exhibit A
                                           Pg 14 of 37



in the future utilize any documentation which was obtained prior to the effective date of this

Assurance to increase legal rents for units which are vacant as of the effective date of this

Assurance in excess of the legal rents for such currently vacant units, as set forth on the rent roll

attached hereto as Exhibit B, provided however, such Third-Party Purchaser may use such

documentation to defend any challenge to such rents. If EVF or its designee transfers any of the

East Village Portfolio properties to a Third-Party Purchaser within three years of the effective

date of this Assurance, then Respondent shall notify the OAG of such transfer no later than ten

(10) business days after the sale has been completed.

       39.     EVF or its designee shall not initiate buyout discussions with tenants unless in

writing and in full compliance with New York City’s tenant harassment law, N.Y.C. Admin.

Code § 27-2004(48).

        Protections for Tenant Health, Safety and Habitability During Construction

       40.     EVF or its designee shall set and implement protocols in a commercially

reasonable manner for the protection of tenant health and safety whenever construction is being

done in an apartment or building in accordance with applicable law. Such protocols shall

provide that all construction, demolition, repair and alteration work in the buildings owned

comprising the East Village Portfolio fully complies with applicable tenant protection plans, lead

mitigation plans and any other federal, state and local requirements, including the United States

Environmental Protection Agency’s (“EPA”) lead-safe work practices (as described at 40 C.F.R

§ 745.80, et seq.) and the Department of Housing Preservation and Development’s (“HPD”)

lead-safe work practices (issued pursuant to NYC Admin. Code § 27-2056.11), all in accordance

with applicable law




                                           Page 13 of 22
  17-22453-rdd       Doc 738-1      Filed 12/14/20 Entered 12/14/20 18:16:30           Exhibit A
                                           Pg 15 of 37



       41.      For the purpose of implementing these laws and regulations, all vacant apartments

in the East Village Portfolio shall be presumed to contain lead-based paint, and EVF or its

designee shall conduct work in vacant apartments using the same protective measures required

for work conducted in common areas, in order to ensure worker safety and to protect all residents

from exposure to lead or construction dust. Accordingly, EVF or its designee’s protocols for

lead-safe work practices which shall be implemented in a commercially reasonable and legally

compliant manner shall include, but not be limited to:

             a. Employing construction firms and workers who have been certified by the EPA in

                lead-safe work practices;

             b. Posting notices in the building lobby to advise residents of lead-safe renovation

                requirements no less than 48 hours prior to commencing work;

             c. E-mailing notices to residents who opt into the construction-notice e-mail thread

                of lead-safe renovation requirements no less than 48 hours prior to commencing

                work;

             d. Testing for lead dust as required by law;

             e. Sealing off work areas with plastic sheeting to protect building occupants from

                exposure to construction dust or materials;

             f. Using HEPA air scrubbers and other ventilation protections as required by law;

             g. Keeping all construction debris and waste bagged and wet during work and when

                carting through common areas;

             h. Wet mopping and HEPA vacuuming work areas, surrounding areas, and common

                areas through which debris and waste are transported for disposal; and

             i. Complying with any other safety and health measures described in applicable law




                                            Page 14 of 22
  17-22453-rdd       Doc 738-1      Filed 12/14/20 Entered 12/14/20 18:16:30             Exhibit A
                                           Pg 16 of 37



                and regulations.

       42.      EVF or its designee shall set and implement protocols to ensure that tenants have

advance notice of any construction activities, including through the following:

             a. E-Mail & Posting:

                    i. EVF or its designee shall develop a distribution e-mail list to which any

                       tenant may opt in to receive updates including the notices described in

                       paragraph 41 above, and any other available notices concerning planned

                       construction work;

                   ii. All such updates shall also be posted in building common areas.

             b. Shut Off Notices:

                    i. EVF or its designee shall use commercially reasonable efforts to notify

                       tenants of any anticipated heat, water, or electrical shut offs in writing

                       by e-mail and posting (if applicable) with 48 hours’ notice, including

                       when service can be expected to be restored;

                   ii. In the event of unforeseen circumstances, EVF or its designee shall provide

                       notice as soon as reasonably practicable via e-mail and by posting advising

                       tenants of when service can be anticipated to be restored.

       43.      EVF or its designee’s protocols to provide tenants with a mechanism for

submitting complaints or questions to EVF or its designee’s or the management company

retained to manage the East Village Portfolio is attached hereto as Exhibit C.

       44.      To the extent a property has tenants, EVF or its designee shall agree that

construction work in vacant apartments and common areas shall not take place on weekends or

federal holidays, and that construction work shall not take place outside the hours of 8 a.m. and 5




                                            Page 15 of 22
  17-22453-rdd      Doc 738-1      Filed 12/14/20 Entered 12/14/20 18:16:30             Exhibit A
                                          Pg 17 of 37



p.m., provided, however, that quiet or preparatory work shall be permitted between the hours of

7 a.m. and 8 a.m.

       45.     The protocols described in paragraphs 40-44 are attached hereto as Exhibit C.

       46.     EVF or its designee shall share these protocols with any Third-Party Purchaser

who takes ownership of any East Village Portfolio property prior to the completion of

construction work in vacant apartments and common areas. For the avoidance of doubt, it shall

not be a breach or violation of this Assurance if a Third-Party Purchaser does not abide by these

protocols.

       47.     A de minimus or non-material violation of the protocols described in paragraphs

40-44 shall not constitute a violation of this Assurance unless it is intentional and repeated or

continuous.



                                      Oversight/Monitoring

       48.     Periodic Certification of Compliance: Within ninety (90) days from the effective

date of EVF or its designee taking title to the East Village Portfolio, Respondent shall provide

the OAG with a certification affirming to the best of its knowledge, its compliance with the

requirements set forth in this Assurance. This certification shall be in writing and signed by a

party with authority to bind the Respondent. Thereafter, a certification of compliance, to the best

of its knowledge, shall be submitted to the OAG on an annual basis for the following three (3)

years, due within thirty (30) days of the anniversary of the effective date of this Assurance.

       49.     Respondent shall provide the OAG, on a quarterly basis, a status report regarding

the requirement of renting to ten (10) formerly-homeless families within one (1) year of taking

title to the EVP properties until the earlier of such time that (i) Respondent has fully complied




                                           Page 16 of 22
  17-22453-rdd          Doc 738-1      Filed 12/14/20 Entered 12/14/20 18:16:30            Exhibit A
                                              Pg 18 of 37



with that requirement or (ii) the EVP Properties are sold and Respondent has complied with

paragraph 28(e) of this Assurance.

                                          MISCELLANEOUS

                                        Subsequent Proceedings

         50.      The OAG shall provide thirty (30) days’ written notice to cure any act or omission

by Respondent, EVF or its designee that would be a violation of this Assurance, provided,

however, if such purported violation is not reasonably susceptible to a cure within such thirty

(30) day time period, the time to cure such purported violation shall be extended so long as

Respondent, EVF or its designee is making reasonable efforts to cure such act or omission

(collectively, the “Cure Period”). Respondent expressly agrees and acknowledges that the OAG

may initiate a subsequent investigation, civil action, or proceeding to enforce a violation of this

Assurance after the expiration of the Cure Period, and agrees and acknowledges that in such

event:

               a. any statute of limitations or other time-related defenses related to a violation of

                  this Assurance will only begin to run upon the OAG’s discovery of such violation

                  of this Assurance;

               b. the OAG may use statements, documents or other materials produced or provided

                  by the Respondent prior to or after the effective date of this Assurance; and

               c. evidence of a violation of this Assurance shall constitute prima facie proof of a

                  violation of the applicable law pursuant to Executive Law § 63(15).

In addition to curing the violation, the Respondent may respond to the OAG’s written notice with

evidence that the alleged violation did not take place or no longer exists; that the conduct

described in the OAG’s notice should not be considered a violation of the Assurance because it




                                              Page 17 of 22
  17-22453-rdd       Doc 738-1       Filed 12/14/20 Entered 12/14/20 18:16:30            Exhibit A
                                            Pg 19 of 37



was due to the gross negligence or willful misconduct of its employees, agent or third parties,

provided that Respondent, EVF or its designee takes appropriate action upon learning of such

gross negligence or willful misconduct, including terminating the employee, agent or third party,

if appropriate; or that Respondent, EVF or its designee’s compliance with this Assurance has

been rendered impossible despite its reasonable efforts due to extraordinary events or

circumstances outside its control.

       51.     For the avoidance of doubt, any violation of this Assurance by EVF or its

designee (provided such designee is not a Third-Party Purchaser) shall be deemed a violation of

the Assurance by Madison.

                                        Effects of Assurance

       52.     Acceptance of this Assurance by the OAG is not an approval or endorsement by

OAG of any of Respondent’s policies, practices or procedures, and the Respondent shall make

no representation to the contrary.

       53.     Except as otherwise set forth in this Assurance, all terms and conditions of this

Assurance shall continue in full force and effect and shall be binding on any successor, assignee,

or transferee that is an affiliate of Respondent.

       54.     Nothing contained herein shall be construed as to deprive any person of any

private right under the law.

       55.     Any failure by the OAG to insist upon the strict performance by Respondent of

any of the provisions of this Assurance shall not be deemed a waiver of any of the provisions

hereof, and the OAG, notwithstanding that failure, shall have the right thereafter to insist upon

the strict performance of any and all of the provisions of this Assurance to be performed by the

Respondent.




                                            Page 18 of 22
  17-22453-rdd        Doc 738-1     Filed 12/14/20 Entered 12/14/20 18:16:30            Exhibit A
                                           Pg 20 of 37



                                          Communications

       56.        All notices, reports, requests, and other communications pursuant to this

Assurance must reference Assurance No. #20-067, and shall be in writing and shall, unless

expressly provided otherwise herein, be given by hand delivery; express courier; or electronic

mail at an address designated in writing by the recipient, followed by postage prepaid mail, and

shall be addressed as follows:

               If to the Respondent, to: its counsel, Jerold C. Feuerstein, Esq., Kriss &

               Feuerstein LLP, 360 Lexington Avenue, 12th Floor, New York, New York 10017

               and by email at jfeuerstein@kandfllp.com.

               If to the OAG, to: Mark Ladov or Elena González, State of New York, Office of

               the Attorney General, Consumer Frauds and Protection Bureau, 28 Liberty Street,

               New York NY 10005 and by email at mark.ladov@ag.ny.gov and

               elena.gonzalez@ag.ny.gov; or in his/her absence, to the person holding the title of

               Bureau Chief, Consumer Frauds and Protection Bureau.

                                 Representations and Warranties

       57.        The Respondent represents and warrants that, to the best of its knowledge, it has

not made any material representations to the OAG in this Assurance that are inaccurate or

misleading.

       58.     No representation, inducement, promise, understanding, condition, or warranty

not set forth in this Assurance has been made to or relied upon by the Respondent in agreeing to

this Assurance.

       59.     The Respondent represents and warrants that the terms and conditions of this

Assurance are duly approved. Respondent further represents and warrants that David Speiser,




                                            Page 19 of 22
  17-22453-rdd       Doc 738-1     Filed 12/14/20 Entered 12/14/20 18:16:30              Exhibit A
                                          Pg 21 of 37



the signatory to this Assurance on behalf of Respondent, is a duly authorized officer of

Respondent.

                                           General Principles

       60.     Respondent shall not in any manner discriminate or retaliate against any of its

employees or tenants, including but not limited to employees or tenants who cooperated or are

perceived to have cooperated with the investigation of this matter or any future investigation

related to enforcing this agreement.

       61.     Nothing contained herein shall be construed to limit the remedies available to the

OAG in the event that the Respondent violates the Assurance after its effective date.

       62.     This Assurance may not be amended except by an instrument in writing signed on

behalf of the parties to this Assurance.

       63.     In the event that any one or more of the provisions contained in this Assurance

shall for any reason be held by a court of competent jurisdiction to be invalid, illegal, or

unenforceable in any respect, in the sole discretion of the OAG, such invalidity, illegality, or

unenforceability shall not affect any other provision of this Assurance.

       64.     Respondent acknowledges that it has entered this Assurance freely and voluntarily

and upon due deliberation with the advice of counsel.

       65.     This Assurance may be executed in multiple counterparts by the parties hereto.

All counterparts so executed shall constitute one agreement binding upon all parties,

notwithstanding that all parties are not signatories to the original or the same counterpart. Each

counterpart shall be deemed an original to this Assurance, all of which shall constitute one

agreement to be valid as of the effective date of this Assurance. For purposes of this Assurance,

copies of signatures shall be treated the same as originals. Documents executed, scanned and




                                             Page 20 of 22
  17-22453-rdd      Doc 738-1      Filed 12/14/20 Entered 12/14/20 18:16:30          Exhibit A
                                          Pg 22 of 37



MG,LA=O1/V1?1.MGDB=.)??TV)B/V1?1.MGDB=.VL=:B)MPG1LVL<)??V-1V/11A1/VDG=:=B)?VL=:B)MPG1LV8GV

EPKDL1LVD2VM<=LVLLPG)B.1V)B/V)??VA)MN1GLVG1?)M1/VM<1G1MDVR=M<VLP.<VL.)CB1/V)B/V1?1.MGDB=.V

L=:B)MPG1LV<)Q=B:VM<1VL)A1V?1:)?V151.MV)LVDG=:=B)?VL=:B)MPG1LV

            &EDBVM<1V.DBQ1T)B.1VD2V)BTVD2VM<1VEGDE1IM=1LV1B.DAE)LL=B:VM<1V)LMV'=?@*;1

"DIM9?=DVMDV)BV)6?=)M1VD2V#1LEDB/1BMVLP.<V)37?=)M1VL<)??V1S1.PM1V)VD=B/1GVMDVM<=LVLLPG*B.1V

M<1VD=B/1G V &EDBVLP.<VE+HMTV1S1.PM=B:VM<1VD=B/1GV=MVL<)??V-1V/11A1/VMDV-1V)V#1LEDB01BMV

<1G1PB/1GV)B/VM<1G1-TV-DPB/VMDVM<1VM1GALV)B/V.DB/=M=DBLVD2VM<=LVLLPG)B.1 V

             %<1V151.M=Q1V/)M1VD2VM<=LVLLPG+B.1VL<)??V-1V1.1A-1GV V 


                                      %%V $V
                                      MNDJ1TV1B1G)?VD2VM<1V$M)M1VD2!1RV(DG>V
                                      V=-1IMTV$MG11MV
                                      !1RV(DG>V!(V      V


                                      TV
                                               )B1VU=)VLFV
                                               PG1)PV<=14VPG1)PVD2VDBLPA1GV
                                               G)P/LV)B/V"GDM1.M=DBV




                                      TV




                                             "):1V VD2V
  17-22453-rdd     Doc 738-1      Filed 12/14/20 Entered 12/14/20 18:16:30         Exhibit A
                                         Pg 23 of 37




  VV          M0OV2("V     
                                  HH V
! #VV U*3 JV          V

       @VI6-V $V%V +&RVC/V-)->'-EV7@VI6-VR-&EV  V'-4E-V>-VD-EHCA&;;RV)G-V&N7,V
D-7H-EVICV>-V9@CP@VP6CV'-7@5V'RV>-V+K:RVHPCFV+7+V+-DCH-V&@+VH&RVI6&IV6-V7HV&V&A&57@5V
7E-)ICEV &@+VI6-V-@-E&;VCK@H-:VC/V&+7HC@V-&;IRV&D7I&:V+N7HCEHVVI6-V)C>D&BSV
+-H)E7'-+V7@V&@+VP67)6V-Q-)KI-+VI6-V&'CN-V+C)K>-@IV&@+V6-V6&HVI6-V&KI6CE7IRVICV-Q-)KI-VI67HV
+C)L?-@I V


PCFVICV'-4E-V>-VI67HV
   8V<V  +&RVC/V .=T1V                V      V
                                                         #V!V
                                                                      ", 
                                                                 !#,  ,,, #
                                                                      &&$**$(', 
                                                                  +, )%,,




                                              &5-V   VC/ V
17-22453-rdd   Doc 738-1   Filed 12/14/20 Entered 12/14/20 18:16:30   Exhibit A
                                  Pg 24 of 37




                      Exhibit A
  17-22453-rdd      Doc 738-1      Filed 12/14/20 Entered 12/14/20 18:16:30              Exhibit A
                                          Pg 25 of 37



                                                 [Date]



Dear Tenant of Apartment [number], Building [address]:

[Landlord name] (the “Landlord”) has settled an investigation with the Office of the New York
Attorney General (the OAG) where we are issuing a rent credit of $[amount] to all eligible
tenants who started their tenancies on or before April 7, 2017.
The terms of the rent credit are as follows:
           x   The credit will first be applied to rent arrears, if any, and then to your ongoing rent

               until expired.

           x   Tenants who move out before the entire credit is used, will receive a check from

               the Landlord for the balance.

According to our records, you are a tenant entitled to a rent credit. Here are your specific
calculations:
           x   Our records show that you owe arrears in the amount of $[amount]

           x   After applying the rent credit to arrears, you have a remaining credit of $[amount]

           x   Starting [date], you will be credited $[amount]/ per month against the entire

               amount of your monthly rent.

           x   Assuming no rent increases, this credit will last for [number] months (CREDIT

               AMOUNT/ TENANT RENT = # of Months).

           x   Accordingly, you do not have to pay any rent through [month], [year] and you will

               need to make a partial payment of $[amount] for [month], [year].

           x   Starting [date], your rent credit will be exhausted, and your monthly payment will

               go back to the full rent amount including any lawful increases, such as renewal

               lease increases.

If you believe the above calculations are inaccurate, contact the Landlord’s managing agent,
[name], at [telephone number] or via e-mail at: [email address] and include all supporting



                                               Page 1 of 2
  17-22453-rdd      Doc 738-1     Filed 12/14/20 Entered 12/14/20 18:16:30           Exhibit A
                                         Pg 26 of 37



documentation to show why there is an error. You are advised to retain copies of all papers that
you provide to the Landlord/Managing Agent.
Should you have any immediate questions, please call [Landlord’s Managing Agent] at
[telephone number] and ask to speak with [name] about this Notice.




                                     Very truly yours,

                                     [Landlord]




                                           Page 2 of 2
17-22453-rdd   Doc 738-1   Filed 12/14/20 Entered 12/14/20 18:16:30   Exhibit A
                                  Pg 27 of 37




                      Exhibit B
  17-22453-rdd   Doc 738-1    Filed 12/14/20 Entered 12/14/20 18:16:30   Exhibit A
                                     Pg 28 of 37



      Address     Unit    LEGAL RENT
223 E5TH ST        1       $ 1,362.47
223 E5TH ST        2     TE
223 E5TH ST        3       $ 4,285.00
223 E5TH ST        4      $      781.34
223 E5TH ST        5       $ 1,230.22
223 E5TH ST        6       $ 4,084.12
223 E5TH ST        7       $ 2,927.40
223 E5TH ST        8      $      526.00
223 E5TH ST        9       $ 1,698.28
223 E5TH ST        10      $ 1,619.96
223 E5TH ST        11    PE
223 E5TH ST        12      $ 1,663.43
223 E5TH ST        13      $ 1,252.37
223 E5TH ST        14      $ 1,658.24
223 E5TH ST        15      $ 1,702.90
223 E5TH ST        16    PE
228 E6TH ST        1       $ 1,742.00
228 E6TH ST        2        $         -
228 E6TH ST        3          $1,463.74
228 E6TH ST        4      $      930.00
228 E6TH ST        5       $ 4,000.00
228 E6TH ST        6       $ 1,732.81
228 E6TH ST        7       $ 1,169.73
228 E6TH ST        8       $ 1,261.49
228 E6TH ST        9       $ 1,605.70
228 E6TH ST        10       $         -
228 E6TH ST        11     $      804.38
228 E6TH ST        12      $ 1,789.94
228 E6TH ST        13      $ 1,494.90
228 E6TH ST        14      $ 1,458.44
228 E6TH ST        15    PE
228 E6TH ST        16     $      432.00
228 E6TH ST        17    PE
228 E6TH ST        18     $      711.15
228 E6TH ST        19      $ 1,067.57
228 E6TH ST        20     $      674.79
229 E5TH ST        1      $      860.64
229 E5TH ST        2       $ 2,053.72
229 E5TH ST        3      $      904.59
229 E5TH ST        4      $      717.04
229 E5TH ST        5     PE




                                          Page 1 of 7
  17-22453-rdd   Doc 738-1     Filed 12/14/20 Entered 12/14/20 18:16:30   Exhibit A
                                      Pg 29 of 37



229 E5TH ST        6    PE
229 E5TH ST        7    PE
229 E5TH ST        8      $    4,719.58
229 E5TH ST        9    PE
229 E5TH ST        10    $       800.00
231 E5TH ST        1     $       849.15
231 E5TH ST        2     $       851.92
231 E5TH ST        3      $    1,294.39
231 E5TH ST        4     $       778.35
231 E5TH ST        5      $    1,393.77
231 E5TH ST        6     $       861.78
231 E5TH ST        7      $    1,913.88
231 E5TH ST        8     $       859.40
233 E5TH ST        1    PE
233 E5TH ST        2      $    1,086.05
233 E5TH ST        3      $    2,011.08
233 E5TH ST        4    PE
233 E5TH ST        5       $          -
233 E5TH ST        6      $    1,132.85
233 E5TH ST        7       $          -
233 E5TH ST        8    PE
233 E5TH ST        9      $    2,774.13
233 E5TH ST        10     $    2,424.00
235 E5TH ST        1      $    1,084.99
235 E5TH ST        2      $    1,946.09
235 E5TH ST        3     $       621.00
235 E5TH ST        4    PE
235 E5TH ST        5      $    1,398.43
235 E5TH ST        6      $    2,273.85
235 E5TH ST        7      $    1,932.39
235 E5TH ST        8      $    2,066.28
235 E5TH ST        9      $    1,124.74
235 E5TH ST        10   PE
253 E10TH ST       1      $    1,061.35
253 E10TH ST       2      $    1,618.30
253 E10TH ST       3     $       587.59
253 E10TH ST       4     $       563.06
253 E10TH ST       5      $    3,600.00
253 E10TH ST       6      $    1,585.00
253 E10TH ST       7     $       752.62
253 E10TH ST       8    TE
253 E10TH ST       9      $    1,788.00




                                          Page 2 of 7
  17-22453-rdd      Doc 738-1    Filed 12/14/20 Entered 12/14/20 18:16:30   Exhibit A
                                        Pg 30 of 37



253 E10TH ST         10     $    4,120.26
253 E10TH ST         11    $       752.62
253 E10TH ST         12     $    2,300.00
253 E10TH ST         13     $    1,501.54
253 E10TH ST         14     $    1,358.11
253 E10TH ST         15     $    1,256.80
253 E10TH ST         16    $       663.55
253 E10TH ST         17     $    1,724.41
253 E10TH ST         18     $    1,651.24
253 E10TH ST         19     $    3,600.00
253 E10TH ST         20     $    1,167.49
27 SAINT MARKS PL    2A     $    1,313.29
27 SAINT MARKS PL    2B   TE
27 SAINT MARKS PL    2C     $    1,564.42
27 SAINT MARKS PL    2D    $       765.28
27 SAINT MARKS PL    3A     $    1,805.93
27 SAINT MARKS PL    3B     $    1,646.78
27 SAINT MARKS PL    3C     $    1,115.92
27 SAINT MARKS PL    3D     $    1,270.54
27 SAINT MARKS PL    4A     $    1,311.62
27 SAINT MARKS PL    4B     $    1,915.43
27 SAINT MARKS PL    4C     $    1,882.06
27 SAINT MARKS PL    4D     $    1,822.96
27 SAINT MARKS PL    5A     $    1,921.48
27 SAINT MARKS PL    5B     $    2,024.33
27 SAINT MARKS PL    5C     $    1,534.68
27 SAINT MARKS PL    5D   PE
27 SAINT MARKS PL    6A     $    2,111.29
27 SAINT MARKS PL    6B     $    1,496.82
27 SAINT MARKS PL    6C     $    1,280.33
27 SAINT MARKS PL    6D     $    1,408.74
325 E12TH ST         1A     $    1,324.94
325 E12TH ST         1B     $    1,798.44
325 E12TH ST         1C     $    1,153.30
325 E12TH ST         1D     $    2,089.08
325 E12TH ST         1E     $    1,677.04
325 E12TH ST         1F     $    1,211.64
325 E12TH ST         2A     $    1,961.95
325 E12TH ST         2B      $          -
325 E12TH ST         2C     $    1,733.27
325 E12TH ST         2D     $    1,804.40
325 E12TH ST         2E     $    3,409.00




                                            Page 3 of 7
  17-22453-rdd   Doc 738-1    Filed 12/14/20 Entered 12/14/20 18:16:30   Exhibit A
                                     Pg 31 of 37



325 E12TH ST      2F     $    1,454.36
325 E12TH ST      3A     $      713.09
325 E12TH ST      3B     $    2,095.00
325 E12TH ST      3C     $    4,182.00
325 E12TH ST      3D     $    1,778.32
325 E12TH ST      3E     $      756.65
325 E12TH ST      3F     $    1,725.55
325 E12TH ST      4A     $    1,446.13
325 E12TH ST      4B     $      780.60
325 E12TH ST      4C     $    2,655.00
325 E12TH ST      4D     $    1,029.00
325 E12TH ST      4E     $    1,952.25
325 E12TH ST      4F     $    1,244.95
325 E12TH ST      5A     $    1,022.37
325 E12TH ST      5B     $      723.25
325 E12TH ST      5C     $    2,139.48
325 E12TH ST      5D     $      745.53
325 E12TH ST      5E     $    1,694.82
325 E12TH ST      5F     $    1,125.14
325 E12TH ST      6A     $      562.00
325 E12TH ST      6B     $      492.00
325 E12TH ST      6C     $      846.50
325 E12TH ST      6D     $    1,950.00
325 E12TH ST      6E     $    2,078.84
325 E12TH ST      6F     $    1,213.78
325 E12TH ST      MW     $    2,049.18
327 E 5TH ST      ME      $          -
327 E12TH ST       1     $    1,215.00
327 E12TH ST       2     $    1,157.50
327 E12TH ST       3     $    1,518.18
327 E12TH ST       4     $    1,221.04
327 E12TH ST       5     $    1,324.60
327 E12TH ST       6     $    1,778.54
327 E12TH ST       7     $    2,223.17
327 E12TH ST       8     $    1,889.64
327 E12TH ST       9     $    1,806.72
327 E12TH ST      10     $    1,772.16
327 E12TH ST      11     $    1,400.99
327 E12TH ST      12     $    2,323.69
327 E12TH ST      13     $      748.75
327 E12TH ST      14     $    1,545.21
327 E12TH ST      15     $      652.00




                                         Page 4 of 7
  17-22453-rdd   Doc 738-1    Filed 12/14/20 Entered 12/14/20 18:16:30   Exhibit A
                                     Pg 32 of 37



327 E12TH ST       16    $    3,264.00
327 E12TH ST       17   $       876.76
327 E12TH ST       18    $    1,263.09
327 E12TH ST       19   $       901.73
327 E12TH ST       20    $    3,083.06
327 E12TH ST       21    $    2,300.10
327 E12TH ST       22   $       946.98
329 E12TH ST       1     $    1,660.15
329 E12TH ST       2    $       859.72
329 E12TH ST       3     $    1,789.91
329 E12TH ST       4      $          -
329 E12TH ST       5     $    1,542.10
329 E12TH ST       6    $       611.00
329 E12TH ST       7     $    1,751.00
329 E12TH ST       8     $    2,283.37
329 E12TH ST       9     $    1,539.58
329 E12TH ST       10    $    1,639.51
329 E12TH ST       11    $    1,409.81
329 E12TH ST       12    $    1,789.66
329 E12TH ST       13    $    1,813.79
329 E12TH ST       14    $    1,232.74
329 E12TH ST       15   $       842.81
329 E12TH ST       16    $    2,176.85
329 E12TH ST       17    $    1,219.27
329 E12TH ST       18    $    1,460.63
329 E12TH ST       19   $       998.54
329 E12TH ST       20    $    2,045.45
329 E12TH ST       21    $    2,576.03
329 E12TH ST       22    $    2,478.00
329 E12TH ST     MAINEA $     2,101.09
                   ST
329 E12TH ST     MAINW $      1,123.85
                  EST
334 E9TH ST        1     $    1,809.40
334 E9TH ST        2    $       919.24
334 E9TH ST        3     $    1,343.93
334 E9TH ST        4     $    1,622.28
334 E9TH ST        5   PE
334 E9TH ST        6     $    3,209.43
334 E9TH ST        7     $    1,589.78
334 E9TH ST        8     $    1,739.79
334 E9TH ST        9     $    1,761.50




                                         Page 5 of 7
  17-22453-rdd   Doc 738-1    Filed 12/14/20 Entered 12/14/20 18:16:30   Exhibit A
                                     Pg 33 of 37



334 E9TH ST        10     $   2,605.38
334 E9TH ST        11     $   2,561.96
334 E9TH ST        12     $   1,303.80
334 E9TH ST        13     $   2,399.13
334 E9TH ST        14    $      998.53
334 E9TH ST        15     $   1,089.35
334 E9TH ST        16     $   1,383.31
334 E9TH ST        17     $   1,427.54
334 E9TH ST        18     $   1,165.79
334 E9TH ST        19     $   2,031.46
334 E9TH ST        20     $   1,895.42
510 E12TH ST       1     $      670.96
510 E12TH ST       2      $   1,432.28
510 E12TH ST       3      $   1,386.41
510 E12TH ST       4      $   1,147.11
510 E12TH ST       5    TE
510 E12TH ST       6      $   1,184.01
510 E12TH ST       7      $   1,679.96
510 E12TH ST       8     $      473.72
510 E12TH ST       9      $   1,265.15
510 E12TH ST       10    $      910.18
510 E12TH ST       11     $   1,443.23
510 E12TH ST       12     $   3,549.60
510 E12TH ST       13     $   2,328.75
510 E12TH ST       14     $   3,755.70
510 E12TH ST       15     $   1,117.22
510 E12TH ST       16     $   1,454.34
510 E12TH ST       17     $   1,788.95
510 E12TH ST       18   PE
510 E12TH ST       19     $   1,501.04
510 E12TH ST       20     $   1,276.98
514 E12TH ST       1      $   2,180.76
514 E12TH ST       2      $   1,345.56
514 E12TH ST       3      $   1,429.03
514 E12TH ST       4      $   1,393.92
514 E12TH ST       5      $   1,312.76
514 E12TH ST       6      $   5,000.00
514 E12TH ST       7      $   2,393.17
514 E12TH ST       8      $   2,162.40
514 E12TH ST       9      $   1,631.76
514 E12TH ST       10     $   2,379.41
514 E12TH ST       11    $      892.97




                                         Page 6 of 7
  17-22453-rdd   Doc 738-1    Filed 12/14/20 Entered 12/14/20 18:16:30   Exhibit A
                                     Pg 34 of 37



514 E12TH ST       12     $   3,424.41
514 E12TH ST       14    $      686.96
514 E12TH ST       15     $   2,777.78
514 E12TH ST       16     $   4,565.00
514 E12TH ST       17     $   4,006.29
514 E12TH ST       18    $      626.36
514 E12TH ST       19     $   1,501.04
514 E12TH ST       20     $   2,492.33
514 E12TH ST      12A     $   1,750.00
66 E7TH ST         1    PE
66 E7TH ST         2      $   1,435.32
66 E7TH ST         3      $   1,344.39
66 E7TH ST         4      $   1,358.18
66 E7TH ST         5      $   2,230.35
66 E7TH ST         6      $   1,420.69
66 E7TH ST         7      $   1,912.45
66 E7TH ST         8    PE
66 E7TH ST         9      $   1,111.13
66 E7TH ST         10    $      502.00
66 E7TH ST         11     $   1,453.75
66 E7TH ST         12     $   1,081.00
66 E7TH ST         13   PE
66 E7TH ST         14     $   1,373.29
66 E7TH ST         15     $   1,186.79
66 E7TH ST         16   PE
66 E7TH ST         17     $   1,923.75
66 E7TH ST         18     $   1,914.69
66 E7TH ST         19     $   1,461.30
66 E7TH ST         20     $   1,824.77
66 E7TH ST         21     $   3,521.94
66 E7TH ST         22    $      462.00




                                         Page 7 of 7
17-22453-rdd   Doc 738-1   Filed 12/14/20 Entered 12/14/20 18:16:30   Exhibit A
                                  Pg 35 of 37




                      Exhibit C
  17-22453-rdd      Doc 738-1      Filed 12/14/20 Entered 12/14/20 18:16:30           Exhibit A
                                          Pg 36 of 37



      CONSTRUCTION PROTOCOLS FOR THE EAST VILLAGE PORTFOLIO



       1.      The protocols for lead-safe work practices which shall be implemented in a

commercially reasonable and legally compliant manner shall include, but not be limited to:

            a. Employing construction firms and workers who have been certified by the EPA in

               lead-safe work practices;

            b. Posting notices in the building lobby to advise residents of lead-safe renovation

               requirements no less than 48 hours prior to commencing work;

            c. E-mailing notices to residents who opt into the construction-notice e-mail thread

               of lead-safe renovation requirements no less than 48 hours prior to commencing

               work;

            d. Testing for lead dust as required by law;

            e. Sealing off work areas with plastic sheeting to protect building occupants from

               exposure to construction dust or materials;

            f. Using HEPA air scrubbers and other ventilation protections as required by law;

            g. Keeping all construction debris and waste bagged and wet during work and when

               carting through common areas;

            h. Wet mopping and HEPA vacuuming work areas, surrounding areas, and common

               areas through which debris and waste are transported for disposal; and

            i. Complying with any other safety and health measures described in applicable law

               and regulations.




                                            Page 1 of 2
  17-22453-rdd      Doc 738-1        Filed 12/14/20 Entered 12/14/20 18:16:30             Exhibit A
                                            Pg 37 of 37



       2.      Tenants shall have advance notice of any construction activities, including

through the following:

            a. E-Mail & Posting:

                   i. An e-mail list will be developed to which any tenant may opt in to

                         receive updates including the notices described in Paragraph 1 above,

                         and any other available notices concerning planned construction work;

                   ii. All such updates shall also be posted in building common areas.

            b. Shut Off Notices:

                   i.    Commercially reasonable efforts will be used to notify tenants of any

                         anticipated heat, water, or electrical shut offs in writing by e-mail and

                         posting (if applicable) with 48 hours’ notice, including when service

                         can be expected to be restored;

                   ii. In the event of unforeseen circumstances, notice will be provided as soon

                         as reasonably practicable via e-mail and by posting advising tenants of

                         when service can be anticipated to be restored.

       3.       There will be protocols to provide tenants with a mechanism for submitting

complaints or questions with respect to the properties.

       4.      To the extent a property has tenants, construction work in vacant apartments and

common areas shall not take place on weekends or federal holidays, and that construction work

shall not take place outside the hours of 8 a.m. and 5 p.m., provided, however, that quiet or

preparatory work shall be permitted between the hours of 7 a.m. and 8 a.m.




                                              Page 2 of 2
